
	

115 HR 5197 : Alternatives to Opioids in the Emergency Department Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5197
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To direct the Secretary of Health and Human Services to conduct a demonstration program to test
			 alternative pain management protocols to limit the use of opioids in
			 emergency departments.
	
	
 1.Short titleThis Act may be cited as the Alternatives to Opioids in the Emergency Department Act or the ALTO Act. 2.Emergency department alternatives to opioids demonstration program (a)Demonstration program grantsThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall carry out a demonstration program under which the Secretary shall award grants to hospitals and emergency departments, including freestanding emergency departments, to develop, implement, enhance, or study alternative pain management protocols and treatments that limit the use and prescription of opioids in emergency departments.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), a hospital or emergency department shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Geographic diversityIn awarding grants under this section, the Secretary shall seek to ensure geographical diversity among grant recipients.
 (d)Use of fundsGrants under subsection (a) shall be used to— (1)target common painful conditions, such as renal colic, sciatica, headaches, musculoskeletal pain, and extremity fractures;
 (2)train providers and other hospital personnel on protocols and the use of treatments that limit the use and prescription of opioids in the emergency department; and
 (3)provide alternatives to opioids to patients with painful conditions, not including patients who present with pain related to cancer, end-of-life symptom palliation, or complex multisystem trauma.
 (e)ConsultationThe Secretary shall implement a process for recipients of grants under subsection (a) to consult (in a manner that allows for sharing of evidence-based best practices) with each other and with persons having robust knowledge, including emergency departments and physicians that have successfully deployed alternative pain management protocols, such as non-drug approaches studied through the National Center for Complimentary and Integrative Health including acupuncture that limit the use of opioids. The Secretary shall offer to each recipient of a grant under subsection (a) technical support as necessary.
 (f)Report to the SecretaryEach recipient of a grant under this section shall submit to the Secretary (during the period of such grant) annual reports on the progress of the program funded through the grant. These reports shall include, in accordance with State and Federal statutes and regulations regarding disclosure of patient information—
 (1)a description of and specific information about the alternative pain management protocols employed; (2)data on the alternative pain management protocols and treatments employed, including—
 (A)during a baseline period before the program began, as defined by the Secretary; (B)at various stages of the program, as determined by the Secretary; and
 (C)the conditions for which the alternative pain management protocols and treatments were employed; (3)the success of each specific alternative pain management protocol;
 (4)data on the opioid prescriptions written, including— (A)during a baseline period before the program began, as defined by the Secretary;
 (B)at various stages of the program, as determined by the Secretary; and (C)the conditions for which the opioids were prescribed;
 (5)the demographic characteristics of patients who were treated with an alternative pain management protocol, including age, sex, race, ethnicity, and insurance status and type;
 (6)data on patients who were eventually prescribed opioids after alternative pain management protocols and treatments were employed; and
 (7)any other information the Secretary deems necessary. (g)Report to CongressNot later than 1 year after completion of the demonstration program under this section, the Secretary shall submit a report to the Congress on the results of the demonstration program and include in the report—
 (1)the number of applications received and the number funded; (2)a summary of the reports described in subsection (f), including standardized data; and
 (3)recommendations for broader implementation of pain management protocols that limit the use and prescription of opioids in emergency departments or other areas of the health care delivery system.
 (h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2021.
			
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
